But the court said that the uniform practice of the court had been to consider the petition sufficiently specific if it stated the grounds for divorce in the language of the statute, except in the case of gross misbehavior, in which the court had required to specify in what the misbehavior consisted. That to require the plaintiff to state all the matters which went to make out the charge of extreme cruelty would be infinite, but, at the same time, the court said they would guard against surprise upon *Page 382 
the defendant, and if at the trial, he was not prepared to meet the evidence of the petitioner from surprise, they would grant a continuance for him to prepare, and would not give the petitioner an advantage from the generality to the charge.